Title: To Thomas Jefferson from Bernard Peyton, 15 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
15 March 1824
I am favor’d with yours of the 12th, & note contents—I have received 397 Barrels of Flour, in all, this season, on your a/c, which is sold, & the nett pcds: of the whole, at your credit, deducting the Bank discount, and such as was sold on credit, instead of for Cash, this leaves your a/c, this day, against you, $160 Dollars, including the sum paid me by Th: J. Randolph, for your a/c, say $1,500 Dollars, which passed to your credit, at the time it was paid. This I state merely to correct the impression you appear to be under, that there is now a balance in your favor, of some four or five hundred dollars, & not to intimate a disinclination to honor the dfts: you speak of having drawn, which shall certainly be done, with pleasure.We have more flattering accounts for Breadstuffs, from England, by the late arrivals, to the 18th: ulto: from Liverpool, little doubt is entertained of the English ports opening to Canada grain, & possibly ours, which has caused an advance in flour here, to-day, to $5 ⅛ d 5 ¼, & a still further advance calculated on.—With great respect Dr Sir Yours very TrulyBernard Peyton